Name: Commission Implementing Regulation (EU) 2016/1219 of 26 July 2016 amending Council Regulation (EC) No 499/96 as regards Union tariff quotas for certain fish and fishery products originating in Iceland
 Type: Implementing Regulation
 Subject Matter: trade;  fisheries;  tariff policy;  agricultural policy;  international trade;  Europe
 Date Published: nan

 27.7.2016 EN Official Journal of the European Union L 201/2 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1219 of 26 July 2016 amending Council Regulation (EC) No 499/96 as regards Union tariff quotas for certain fish and fishery products originating in Iceland THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 499/96 of 19 March 1996 opening and providing for the administration of tariff quotas of the Union for certain fish and fishery products originating in Iceland (1), and in particular Article 5(1)(a) and (d) thereof, Whereas: (1) By Decision (EU) 2016/837 of 21 April 2016 (2), the Council authorised the signing, on behalf of the European Union, and provisional application of the Agreement between the European Union, Iceland, the Principality of Liechtenstein and the Kingdom of Norway on an EEA Financial Mechanism 2014-2021, the Agreement between the Kingdom of Norway and the European Union on a Norwegian Financial Mechanism for the period 2014-2021, the Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Norway and the Additional Protocol to the Agreement between the European Economic Community and Iceland. (2) The text of the Additional Protocol to the Agreement between the European Economic Community and Iceland (the Additional Protocol) which is attached to Decision (EU) 2016/837 provides for the renewal of three duty-free tariff quotas that ended on 30 April 2014 and for one new duty-free tariff quota for release for free circulation in the European Union of certain fish and fishery products originating in Iceland. (3) In accordance with the Additional Protocol, the volumes of the tariff quotas covering the period from 1 May 2014 until the date on which the provisional application of the Additional Protocol becomes effective shall be proportionally allocated and made available for the period from the date of provisional application of the Additional Protocol until 30 April 2021. The Additional Protocol does not provide for any carrying-over of remaining volumes in a tariff quota to a subsequent application period. (4) It is necessary to amend Regulation (EC) No 499/96 in order to implement the tariff quotas laid down in the Additional Protocol. (5) The tariff quotas should apply from the date on which the provisional application of the Additional Protocol becomes effective until 30 April 2021. This Regulation should therefore apply from the date of provisional application of the Additional Protocol laid down in Article 3 of Decision (EU) 2016/837. (6) Regulation (EU) No 1379/2013 of the European Parliament and of the Council (3) repealed Council Regulation (EC) No 104/2000 (4) and ended the system of reference prices for fishery products. It is therefore necessary to delete the condition laid down in Article 1(2) of Regulation (EC) No 499/96 on respecting reference prices. (7) Protocol 3 to the Agreement between the European Economic Community and the Republic of Iceland defining the concept of originating products and setting out the methods of administrative cooperation has been amended by Decision No 1/2016 of the EU-Iceland Joint Committee of 17 February 2016 (5). It is therefore necessary to provide that Protocol 3 as amended is to apply. (8) Rules on the management of tariff quotas are laid down in Commission Implementing Regulation (EU) 2015/2447 (6) replacing Commission Regulation (EEC) No 2454/93 (7) from 1 May 2016. Article 2 of Regulation (EC) No 499/96 should be amended to take account of the new rules. (9) The Annex to Regulation (EC) No 499/96 should be amended in order to take account of amendments of the Combined Nomenclature codes (CN codes) laid down in Council Regulation (EEC) No 2658/87 (8) and of the Taric subdivisions. For reasons of clarity it is appropriate to replace the Annex to Regulation (EC) No 499/96 in its entirety. (10) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 499/96 is amended as follows: (1) Article 1 is amended as follows: (a) paragraph 2 is deleted, (b) paragraph 3 is replaced by the following: 3. Protocol 3 to the Agreement between the European Economic Community and the Republic of Iceland concerning the definition of the concept of originating products and methods of administrative cooperation, as amended by Decision of the EU-Iceland Joint Committee No 1/2016, shall apply (*). (*) Decision of the EU-Iceland Joint Committee No 1/2016 of 17 February 2016 amending Protocol 3 to the Agreement between the European Economic Community and the Republic of Iceland concerning the definition of the concept of originating products  and methods of administrative cooperation (OJ L 72, 17.3.2016, p. 66).;" (2) Article 2 is replaced by the following: Article 2 The tariff quotas set out in this Regulation shall be managed in accordance with Articles 49 to 54 of Commission Implementing Regulation (EU) 2015/2447 (**). (**) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558).;" (3) Article 3 is deleted; (4) The Annex is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 August 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 75, 23.3.1996, p. 8. (2) Council Decision (EU) 2016/837 of 21 April 2016 on the signing, on behalf of the European Union, and provisional application of the Agreement between the European Union, Iceland, the Principality of Liechtenstein and the Kingdom of Norway on an EEA Financial Mechanism 2014-2021, the Agreement between the Kingdom of Norway and the European Union on a Norwegian Financial Mechanism for the period 2014-2021, the Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Norway, and the Additional Protocol to the Agreement between the European Economic Community and Iceland (OJ L 141, 28.5.2016, p. 1). (3) Regulation (EU) No 1379/2013 of the European Parliament and of the Council of 11 December 2013 on the common organisation of the markets in fishery and aquaculture products, amending Council Regulations (EC) No 1184/2006 and (EC) No 1224/2009 and repealing Council Regulation (EC) No 104/2000 (OJ L 354, 28.12.2013, p. 1). (4) Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (OJ L 17, 21.1.2000, p. 22). (5) OJ L 72, 17.3.2016, p. 66. (6) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558). (7) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). (8) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. Order No CN code TARIC subdivision Description of products Quota period Quota volume (in tonnes net weight unless otherwise specified) Quota duty (%) 09.0792 ex 0303 51 00 10 20 Herring (Clupea harengus, Clupea pallasii), frozen, excluding livers and roes, for industrial manufacture (1) (2) From 1.1 to 31.12 950 0 09.0812 0303 51 00 Herring (Clupea harengus, Clupea pallasii), frozen, excluding livers and roes (2) From 1.8.2016 to 30.4.2017 1 050 0 From 1.5.2017 to 30.4.2018 1 400 From 1.5.2018 to 30.4.2019 1 400 From 1.5.2019 to 30.4.2020 1 400 From 1.5.2020 to 30.4.2021 1 400 09.0793 0302 13 00 0302 14 00 0304 41 00 0304 81 00 Fresh or chilled fish (excluding livers and roes) and fresh or chilled or frozen fillets of: Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) From 1.1 to 31.12 50 0 09.0794 Fresh or chilled: From 1.1 to 31.12 250 0 0302 23 00 Sole (Solea spp.) 0302 24 00 0302 29 Turbot (Psetta maxima), megrim (Lepidorhombus spp.) and other flat fish ex 0302 56 00 10 Blue whiting (Micromesistius poutassou) Frozen: 0303 32 00 Plaice (Pleuronectes platessa) 0303 55 30 Chilean jack mackerel (Trachurus murphyi) ex 0303 55 90 90 Other fish, excluding horse mackerel (scad) (Caranx trachurus) 0303 56 00 Cobia (Rachycentron canadum) 0303 69 90 0303 89 90 Other fish 0303 82 00 Rays and skates (Rajidae) 0303 83 00 Toothfish (Dissostichus spp.) 0303 84 90 Sea bass other than European sea bass (Dicentrarchus labrax) 0303 89 55 Gilt-head sea bream (Sparus aurata) Fresh or chilled fillets of: 0304 31 00 Tilapia (Oreochromis spp.) 0304 32 00 Catfish (Pangasius spp., Silurus spp., Clarias spp., Ictalurus spp.) 0304 33 00 Nile perch (Lates niloticus) 0304 39 00 Carp (Cyprinus carpio, Carassius carassius, Ctenopharyngodon idellus, Hypophthalmichthys spp., Cirrhinus spp., Mylopharyngodon piceus), eels (Anguilla spp.) and snakeheads (Channa spp.) 0304 42 50 Trout of the species Oncorhynchus apache or Oncorhynchus chrysogaster 0304 49 10 Other freshwater fish 0304 43 00 Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmide and Citharidae) 0304 44 30 Coalfish (Pollachius virens) 0304 44 90 Other fish of the families Bregmacerotidae, Euclichthyidae, Gadidae, Macrouridae, Melanonidae, Merlucciidae, Moridae and Muraenolepididae, excluding cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and fish of the species Boreogadus saida 0304 45 00 Swordfish (Xiphias gladius) 0304 46 00 Toothfish (Dissostichus spp.) 0304 49 50 Redfish (Sebastes spp.) ex 0304 49 90 30 40 50 60 70 90 Other fish excluding herring and mackerel Fish meat (whether or not minced), fresh or chilled of: 0304 53 00 Fish of the families Bregmacerotidae, Euclichthyidae, Gadidae, Macrouridae, Melanonidae, Merlucciidae, Moridae and Muraenolepididae 0304 54 00 Swordfish (Xiphias gladius) 0304 55 00 Toothfish (Dissostichus spp.) 0304 59 90 Other fish, excluding freshwater fish and flaps of herring Frozen fillets of: 0304 61 00 Tilapia (Oreochromis spp.) 0304 62 00 Catfish (Pangasius spp., Silurus spp., Clarias spp., Ictalurus spp.) 0304 63 00 Nile perch (Lates niloticus) 0304 69 00 Carp (Cyprinus carpio, Carassius carassius, Ctenopharyngodon idellus, Hypophthalmichthys spp., Cirrhinus spp., Mylopharyngodon piceus), eels (Anguilla spp.) and snakeheads (Channa spp.) 0304 82 50 Trout of the species Oncorhynchus apache or Oncorhynchus chrysogaster 0304 89 10 Other freshwater fish Frozen meat of: 0304 95 21 Cod of the species Gadus macrocephalus 0304 95 25 Cod of the species Gadus morhua 0304 95 29 Cod of the species Gadus ogac and fish of the species Boreogadus saida 0304 95 40 Coalfish (Pollachius virens) 0304 95 50 Hake of the genus Merluccius 0304 95 60 Blue whiting (Micromesistius poutassou, Gadus poutassou) ex 0304 95 90 11 13 17 19 90 Other fish, excluding hake of the genus Urophycis spp. ex 0304 99 99 20 25 30 40 50 65 69 70 90 Other fish, excluding mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) 09.0811 0304 49 50 Fillets of redfish (Sebastes spp.), fresh or chilled From 1.8.2016 to 30.4.2017 2 211 0 From 1.5.2017 to 30.4.2018 2 948 From 1.5.2018 to 30.4.2019 2 948 From 1.5.2019 to 30.4.2020 2 948 From 1.5.2020 to 30.4.2021 2 948 09.0795 0305 61 00 Herrings (Clupea harengus, Clupea pallasii), salted but not dried or smoked, and herring in brine From 1.1 to 31.12 1 750 0 09.0796 0306 15 90 Frozen Norway lobsters (Nephrops norvegicus), excluding smoked Norway lobsters From 1.1 to 31.12 50 0 09.0810 0306 15 90 Frozen Norway lobsters (Nephrops norvegicus), excluding smoked Norway lobsters From 1.8.2016 to 30.4.2017 1 106 0 From 1.5.2017 to 30.4.2018 1 474 From 1.5.2018 to 30.4.2019 1 474 From 1.5.2019 to 30.4.2020 1 474 From 1.5.2020 to 30.4.2021 1 474 09.0797 1604 12 91 1604 12 99 Prepared or preserved herrings, whole or in pieces but not minced, excluding fillets of herring, raw, merely coated with batter or breadcrumbs, whether or not pre-fried in oil, frozen From 1.1 to 31.12 2 400 0 09.0798 1604 17 00 1604 19 97 Prepared or preserved eels and other prepared or preserved fish, whole or in pieces but not minced From 1.1 to 31.12 50 0 ex 1604 20 90 20 30 35 50 60 90 Other prepared or preserved fish, except herring and mackerel 09.0700 1604 20 90 Other prepared or preserved fish From 1.8.2016 to 30.4.2017 2 764 0 From 1.5.2017 to 30.4.2018 3 685 From 1.5.2018 to 30.4.2019 3 685 From 1.5.2019 to 30.4.2020 3 685 From 1.5.2020 to 30.4.2021 3 685 (1) Entry under this subheading is subject to the conditions laid down in the relevant provisions of the European Union (see Article 254 of Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1)). (2) As the most-favoured nation ( MFN ) duty is free from 15 February to 15 June, the benefit of the tariff quota shall not be granted to goods declared for release for free circulation during this period.